Exhibit 10.4

PDL BIOPHARMA, INC.

STOCK OPTION AGREEMENT (INCENTIVE)

PDL BioPharma, Inc. has granted to the individual (the “Optionee”) named in the
Notice of Grant of Stock Option (the “Notice”) to which this Stock Option
Agreement (Incentive) is attached an option (the “Option”) to purchase certain
shares of Stock upon the terms and conditions set forth in this Option Agreement
(the “Option Agreement”) and the Notice. The Option has been granted pursuant to
the Company’s 1999 Stock Option Plan (the “Plan”). By signing the Notice, the
Optionee represents that the Optionee is familiar with the terms and provisions
of this Option Agreement and accepts the Option subject to all of the terms and
provisions hereof. The Optionee agrees to accept as final and binding all
decisions or interpretations of the Board upon any questions arising under this
Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Whenever used herein, capitalized terms shall have the meanings
assigned in the Notice or as set forth below:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(c) “Company” means PDL BioPharma, Inc., a Delaware corporation, or any
successor corporation thereto.

(d) “Consultant” means any Person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a
Director.

(e) “Director” means a member of the Board.

(f) “Disability” means the permanent and total disability of the Optionee within
the meaning of Section 22(e)(3) of the Code.

(g) “Employee” means any Person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company and who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for this purpose.

 

1



--------------------------------------------------------------------------------

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, subject to the
following:

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing sale price of a share of Stock (or the mean of the closing bid and
asked prices of a share of Stock if the Stock is so quoted instead) as quoted on
the Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in the Wall Street Journal or such other source as
the Board deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board without regard to any restriction other than
a restriction which, by its terms, will never lapse.

(j) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(k) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.

(l) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.

(m) “Person” means a natural person.

(n) “Securities Act” means the Securities Act of 1933, as amended.

(o) “Service” means the Optionee’s employment or service with the Participating
Company Group, whether in the capacity of an Employee, a Director or a
Consultant. Unless otherwise provided by the Board, the Optionee’s Service shall
not be deemed to have terminated merely because of a change in the capacity in
which the Optionee renders Service to the Participating Company Group or a
change in the Participating Company for which the Optionee renders such Service,
provided that there is no interruption or termination of the Optionee’s Service.
Furthermore, the Optionee’s Service with the Participating Company Group shall
not be deemed to have terminated if the Optionee takes any bona fide leave of
absence approved by the Company; provided, however, that if any such leave
exceeds ninety (90) days, on the one hundred eighty-first (181st) day following
the commencement of such leave the

 

2



--------------------------------------------------------------------------------

Option shall cease to be treated as an incentive stock option and instead shall
be treated thereafter as a nonstatutory stock option unless the Optionee’s right
to return to Service with the Participating Company Group is guaranteed by
statute or contract. Notwithstanding the foregoing, unless otherwise required by
law, the Company may provide that an approved leave of absence shall not be
treated as Service for purposes of determining the Vested Shares under the
Option Agreement. The Optionee’s Service shall be deemed to have terminated
either upon an actual termination of Service or upon the corporation for which
the Optionee performs Service ceasing to be a Participating Company. Subject to
the foregoing, the Company, in its discretion, shall determine whether the
Optionee’s Service has terminated and the effective date of such termination.

(p) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 9.

(q) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. TAX STATUS OF OPTION.

2.1 Tax Status of Option. This Option is intended to be an incentive stock
option within the meaning of Section 422(b) of the Code, but the Company does
not represent or warrant that this Option qualifies as such. The Optionee should
consult with the Optionee’s own tax advisor regarding the tax effects of this
Option and the requirements necessary to obtain favorable income tax treatment
under Section 422 of the Code, including, but not limited to, holding period
requirements. (NOTE TO OPTIONEE: If the Option is exercised more than three
(3) months after the date on which you cease to be an Employee (other than by
reason of your death or permanent and total disability as defined in
Section 22(e)(3) of the Code), the Option will be treated as a nonstatutory
stock option and not as an incentive stock option to the extent required by
Section 422 of the Code.)

2.2 Fair Market Value Limitation. To the extent that the Option (together with
all incentive stock options granted to the Optionee under all stock option plans
of the Participating Company Group, including the Plan) becomes exercisable for
the first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as nonstatutory stock options.
For purposes of this Section 2.2, options designated as incentive stock options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such

 

3



--------------------------------------------------------------------------------

different limitation shall be deemed incorporated herein effective as of the
date required or permitted by such amendment to the Code. If the Option is
treated as an incentive stock option in part and as a nonstatutory stock option
in part by reason of the limitation set forth in this Section 2.2, the Optionee
may designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
incentive stock option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other incentive stock options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
or Controller of the Company to ascertain whether the entire Option qualifies as
an incentive stock option.)

3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all Persons having an interest in the Option. The Chief Executive
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein.

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable prior to the termination of the Option (as provided in Section 6) in
an amount not to exceed that portion of the Number of Option Shares which have
become Vested Shares less the number of shares previously acquired upon exercise
of the Option.

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. The written notice must be signed by the Optionee and must be
delivered to the Chief Financial Officer, Controller or Stock Administrator of
the Company, or other authorized representative of the Participating Company
Group, prior to the termination of the Option as set forth in Section 6,
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased and the tax withholding obligations, if any, as
provided in Section 4.4. The Option shall be deemed to be exercised upon receipt
by the Company of such written notice, the aggregate Exercise Price, and tax
withholding obligations, if any.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for

 

4



--------------------------------------------------------------------------------

which the Option is being exercised shall be made (i) in cash or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Board without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b)(ii), or (iv) by any combination of the foregoing.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the shares of Stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. A “Cashless Exercise” means the assignment in a form
acceptable to the Company of the proceeds of a sale or loan with respect to some
or all of the shares of Stock acquired upon the exercise of the Option pursuant
to a program or procedure approved by the Company (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System). The Company reserves, at any and all times, the right, in the Company’s
sole and absolute discretion, to decline to approve or terminate any such
program or procedure.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the Option, (ii) the transfer, in
whole or in part, of any shares of Stock acquired upon exercise of the Option,
(iii) the operation of any law or regulation providing for the imputation of
interest, or (iv) the lapsing of any restriction with respect to any shares of
Stock acquired upon exercise of the Option. THE OPTIONEE IS CAUTIONED THAT THE
OPTION IS NOT EXERCISABLE UNLESS THE TAX WITHHOLDING OBLIGATIONS OF THE
PARTICIPATING COMPANY GROUP ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE
ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED, AND
THE COMPANY SHALL HAVE NO OBLIGATION TO ISSUE A CERTIFICATE FOR SUCH SHARES OF
STOCK.

 

5



--------------------------------------------------------------------------------

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares of Stock as to
which the Option is exercised shall be registered in the name of the Optionee,
or, if applicable, in the names of the heirs of the Optionee.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares of Stock issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION
MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY,
THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. Questions concerning this restriction should be directed to
the Legal Department of the Company. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares of Stock subject to the Option shall relieve the Company of any liability
in respect of the failure to issue or sell such shares as to which such
requisite authority shall not have been obtained. As a condition to the exercise
of the Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares of Stock upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any Person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability.

(a) Disability. If the Optionee’s Service with the Participating Company Group
is terminated because of the Disability of the Optionee, the Option, to the
extent unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

(b) Death. If the Optionee’s Service with the Participating Company Group is
terminated because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
Person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

(c) Termination After a Change In Control. If the Optionee’s Service with the
Participating Company Group ceases as a result of Termination After a Change in
Control (as defined below), then (i) the Option, to the extent unexercised and
exercisable on the date on which the Optionee’s Service terminated, may be
exercised by the Optionee (or the Optionee’s guardian or legal representative)
at any time prior to the expiration of six (6) months after the date on which
the Optionee’s Service terminated, but in any event no later than the Option
Expiration Date, and (ii) the number of Vested Shares shall be increased by an
amount equal to twenty-five percent (25%) of the Number of Option Shares (but in
no event to a number in excess of 100% of the Number of Option Shares) effective
as of the date on which the Optionee’s Service terminated; provided, however,
that if the Optionee is an Employee serving on a part-time basis, such
percentage increase in the number of Vested Shares shall be prorated on the
basis of the relationship which the Optionee’s part-time Service bears to
full-time Service in the same capacity. Notwithstanding the foregoing, if it is
determined that the provisions or operation of this Section 7.1(c) would
preclude treatment of a Change in Control as a “pooling-of-interests” for
accounting purposes and provided further that in the absence of the preceding
sentence such Change in Control would be treated as a “pooling-of-interests” for
accounting purposes, then this Section 7.1(c) shall be void ab initio, and the
vesting and exercisability of the Option shall be determined under any other
applicable provision of the Option Agreement.

 

7



--------------------------------------------------------------------------------

(d) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability, death
or Termination After a Change in Control, the Option, to the extent unexercised
and exercisable by the Optionee on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee within three (3) months (or such
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until ninety (90) days after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

7.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the thirtieth (30th) day
following the date on which a sale of such shares by the Optionee would no
longer be subject to such suit, (ii) the two hundred tenth (210th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date.

7.4 Certain Definitions.

(a) “Termination After a Change in Control” shall mean either of the following
events occurring within twelve (12) months after a Change in Control:

(i) termination by the Participating Company Group of the Optionee’s Service
with the Participating Company Group for any reason other than for Cause (as
defined below); or

(ii) the Optionee’s resignation from all capacities in which the Optionee is
then rendering Service to the Participating Company Group within a reasonable
period of time following the event constituting a Constructive Termination (as
defined below).

Notwithstanding any provision herein to the contrary, Termination After a Change
in Control shall not include any termination of the Optionee’s Service with the
Participating Company Group which (1) is for Cause (as defined below); (2) is a
result of the Optionee’s death or disability; (3) is a result of the Optionee’s
voluntary termination of Service other than upon a Constructive Termination; or
(4) occurs prior to the effectiveness of a Change in Control.

(b) “Cause” shall mean any of the following: (i) the Optionee’s theft,
dishonesty, or falsification of any Participating Company documents or records;
(ii) the Optionee’s improper use or disclosure of a Participating Company’s
confidential or proprietary information; (iii) any action by the Optionee which
has a detrimental effect on a Participating

 

8



--------------------------------------------------------------------------------

Company’s reputation or business; (iv) the Optionee’s failure or inability to
perform any reasonable assigned duties after written notice from the
Participating Company Group of, and a reasonable opportunity to cure, such
failure or inability; (v) any material breach by the Optionee of any employment
agreement between the Optionee and the Participating Company Group, which breach
is not cured pursuant to the terms of such agreement; or (vi) the Optionee’s
conviction (including any plea of guilty or nolo contendere) of any criminal act
which impairs the Optionee’s ability to perform his or her duties with the
Participating Company Group.

(c) “Constructive Termination” shall mean any one or more of the following:

(i) without the Optionee’s express written consent, the assignment to the
Optionee of any duties, or any limitation of the Optionee’s responsibilities,
substantially inconsistent with the Optionee’s positions, duties,
responsibilities and status with a Participating Company immediately prior to
the date of the Change in Control;

(ii) without the Optionee’s express written consent, the relocation of the
principal place of the Optionee’s Service to a location that is more than fifty
(50) miles from the Optionee’s principal place of Service immediately prior to
the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Optionee than such travel requirements
existing immediately prior to the date of the Change in Control;

(iii) any failure by a Participating Company to pay, or any material reduction
by a Participating Company of, (1) the Optionee’s base salary in effect
immediately prior to the date of the Change in Control, or (2) the Optionee’s
bonus compensation, if any, in effect immediately prior to the date of the
Change in Control (subject to applicable performance requirements with respect
to the actual amount of bonus compensation earned by the Optionee); or

(iv) any failure by a Participating Company to (1) continue to provide the
Optionee with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee group which customarily includes
a Person holding the employment position or a comparable position with the
Participating Company then held by the Optionee, in any benefit or compensation
plans and programs, including, but not limited to, the Participating Company’s
life, disability, health, dental, medical, savings, profit sharing, stock
purchase and retirement plans, if any, in which the Optionee was participating
immediately prior to the date of the Change in Control, or their equivalent, or
(2) provide the Optionee with all other fringe benefits (or their equivalent)
from time to time in effect for the benefit of any employee group which
customarily includes a Person holding the employment position or a comparable
position with the Participating Company then held by the Optionee.

 

9



--------------------------------------------------------------------------------

8. CHANGE IN CONTROL.

8.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

(b) A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final and binding.

8.2 Effect of Change in Control on Option. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the “Acquiring Corporation”), shall
either assume the Company’s rights and obligations under the Option or
substitute for the Option a substantially equivalent option for the Acquiring
Corporation’s stock. In the event the Acquiring Corporation elects not to assume
the Company’s rights and obligations under the Option or substitute for the
Option in connection with the Change in Control, and provided that the
Optionee’s Service has not terminated prior to such date, the number of Vested
Shares shall be increased by an amount equal to twenty-five percent (25%) (or,
if the Optionee is an Employee serving on a part-time basis, such percentage
shall be prorated on the basis of the relationship which the Optionee’s
part-time Service bears to full-time Service in the same capacity) of the Number
of Option Shares (but in no event to a number in excess of 100% of the Number of
Option Shares) effective as of the date ten (10) days prior to the date of the
Change in Control. Any exercise of the Option that was permissible solely by
reason of this Section 8.2 shall be conditioned upon the consummation of the
Change in Control. The Option shall terminate and cease to be outstanding
effective as of the date of the Change in Control to the extent that the Option
is neither assumed or substituted for by the Acquiring Corporation in connection
with the Change in Control nor exercised as of the date of the Change in
Control. Notwithstanding the foregoing, if the corporation the stock of

 

10



--------------------------------------------------------------------------------

which is subject to the Option immediately prior to an Ownership Change Event
described in Section 8.1(a)(i) constituting a Change in Control is the surviving
or continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the Option shall not
terminate unless the Board otherwise provides in its sole discretion.

8.3 Fair Market Value Limitation. Should the exercisability of this Option be
accelerated in connection with a Change in Control in accordance with
Section 7.1(d) or 8.2, then to the extent that the aggregate Fair Market Value
of the shares of Stock with respect to which the Optionee may exercise the
Option for the first time during the calendar year of such acceleration, when
added to the aggregate Fair Market Value of the shares of Stock subject to any
other options designated as incentive stock options granted to the Optionee
under all stock option plans of the Participating Company Group prior to the
Date of Option Grant with respect to which such options are exercisable for the
first time during the same calendar year, exceeds One Hundred Thousand Dollars
($100,000) (or such other limit, if any, imposed by Section 422 of the Code),
the portion of the Option which exceeds such amount shall be treated as a
nonstatutory stock option. For purposes of the preceding sentence, options
designated as incentive stock options shall be taken into account in the order
in which they were granted, and the Fair Market Value of shares of stock shall
be determined as of the time the option with respect to such shares is granted.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its sole
discretion. Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 9 shall be rounded down to the nearest
whole number, as determined by the Board, and in no event may the Exercise Price
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. The adjustments determined by the Board pursuant to this
Section 9 shall be final and binding.

10. RIGHTS AS A STOCKHOLDER, EMPLOYEE OR CONSULTANT.

The Optionee shall have no rights as a stockholder with respect to any shares of
Stock covered by the Option until the date of the issuance of a certificate for
the shares of Stock for which the Option has been exercised (as evidenced by the
appropriate entry on the books of

 

11



--------------------------------------------------------------------------------

the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9. If the Optionee is an Employee, the Optionee understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Optionee, the
Optionee’s employment is “at will” and is for no specified term. Nothing in this
Option Agreement shall confer upon the Optionee, whether an Employee, Director
or Consultant, any right to continue in the Service of a Participating Company
or interfere in any way with any right of the Participating Company Group to
terminate the Optionee’s Service as an Employee, Director or Consultant, as the
case may be, at any time.

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, the
Optionee shall promptly notify the Chief Financial Officer or Controller of the
Company if the Optionee disposes of any of the shares acquired pursuant to the
Option within one (1) year after the date of the Optionee exercises all or part
of the Option or within two (2) years after the Date of Option Grant. Until such
time as the Optionee disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Optionee shall hold all shares acquired pursuant to the Option
in the Optionee’s name (and not in the name of any nominee) for the one-year
period immediately after the exercise of the Option and the two-year period
immediately after Date of Option Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s stock to notify the Company of any such
transfers. The obligation of the Optionee to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock subject to the provisions of this Option Agreement. The Optionee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares of Stock acquired pursuant to the Option in
the possession of the Optionee in order to carry out the provisions of this
Section 12.

13. ARBITRATION.

In the event a dispute between the parties to this Option Agreement arises out
of, in connection with, or with respect to this Option Agreement, or any breach
of this Option Agreement, such dispute will, on the written request of one
(1) party delivered to the other party, be submitted and settled by arbitration
in Fremont, California in accordance with the rules of the American Arbitration
Association then in effect and will comply with the California Arbitration

 

12



--------------------------------------------------------------------------------

Act, except as otherwise specifically stated in this Section 13. Judgment upon
the award rendered by the arbitrators may be entered in any court having
jurisdiction. The parties submit to the in personam jurisdiction of the Supreme
Court of the State of California for the purpose of confirming any such award
and entering judgment upon the award. Notwithstanding anything to the contrary
that may now or in the future be contained in the rules of the American
Arbitration Association, the parties agree as follows:

13.1 Each party will appoint one individual approved by the American Arbitration
Association to hear and determine the dispute within twenty (20) days after
receipt of notice of arbitration from the noticing party. The two
(2) individuals so chosen will select a third impartial arbitrator. The majority
decision of the arbitrators will be final and binding upon the parties to the
arbitration. If either party fails to designate its arbitrator within twenty
(20) days after delivery of the notice provided for in this Section 13.1, then
the arbitrator designated by the one (1) party will act as the sole arbitrator
and will be considered the single, mutually approved arbitrator to resolve the
controversy. In the event the parties are unable to agree upon a rate of
compensation for the arbitrators, they will be compensated for their services at
a rate to be determined by the American Arbitration Association.

13.2 The parties will enjoy, but are not limited to, the same rights to
discovery as they would have in the United States District Court for the
Northern District of California.

13.3 The arbitrators will, upon the request of either party, issue a written
opinion of their findings of fact and conclusions of law.

13.4 Upon receipt by the requesting party of said written opinion, said party
will have the right within ten (10) days to file with the arbitrators a motion
to reconsider, and upon receipt of a timely request the arbitrators will
reconsider the issues raised by said motion and either confirm or change their
majority decision which will then be final and binding upon the parties to the
arbitration.

13.5 The arbitrators will award to the prevailing party in any such arbitration
reasonable expenses, including attorneys’ fees and costs, incurred in connection
with the dispute.

14. MISCELLANEOUS PROVISIONS.

14.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

14.2 Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8.2 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option to qualify as an incentive stock option. No amendment or addition to
this Option Agreement shall be effective unless in writing.

 

13



--------------------------------------------------------------------------------

14.3 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address of such party as set forth in the Notice or at such
other address as such party may designate in writing from time to time to the
other party.

14.4 Integrated Agreement. This Option Agreement and the Notice constitute the
entire understanding and agreement of the Optionee and the Participating Company
Group with respect to the subject matter contained herein and therein, and there
are no agreements, understandings, restrictions, representations, or warranties
among the Optionee and the Participating Company Group with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein, the provisions of this Option Agreement shall
survive any exercise of the Option and shall remain in full force and effect.

14.5 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

14



--------------------------------------------------------------------------------

Optionee:                                 

Date:                                 

PDL BIOPHARMA, INC.

STOCK OPTION (INCENTIVE)

EXERCISE NOTICE

PDL BioPharma, Inc.

Attention: Stock Administrator

34801 Campus Drive

Fremont, CA 94555

Ladies and Gentlemen:

1. Option. I was granted an incentive stock option (“Option”) to purchase shares
of the common stock (“Shares”) of PDL BioPharma, Inc. (“Company”) pursuant to
the Company’s 1999 Stock Option Plan (the “Plan”) as follows:

 

Grant Number:

   ____________

Date of Option Grant:

   ____________

Number of Option Shares:

   ____________

Exercise Price per Share:

   $                            

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of shares, all of which have vested in accordance with my
Option Agreement:

 

No. of Shares Purchased:    ____________ Total Exercise Price:   
$                            

3. Payment. I enclose payment in full of the total exercise price for the Shares
in the following form(s), as authorized by my Option Agreement:

 

¨ Cash:

   $                            

¨ Check:

   $                            

¨ Tender of Company Stock:

   Contact Stock Administrator for additional forms

¨ Cashless exercise (same-day sale):

   Contact Stock Administrator for additional forms

 

1



--------------------------------------------------------------------------------

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with my exercise of the Option
and my subsequent disposition of the Shares.

5. Notice of Disqualifying Disposition. I agree that I will promptly notify the
Chief Financial Officer or Controller of the Company if I transfer any of the
Shares within one (1) year from the date I exercise all or part of the Option or
within two (2) years of the Date of Option Grant.

6. Optionee Information.

 

My address is:

 

 

My Social Security Number is:

 

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan
and my Option Agreement, a copy of which I have received and have carefully read
and understand.

 

Very truly yours,

 

(Signature)

 

(Optionee’s Name Printed)

Receipt of the above is hereby acknowledged:

 

PDL BIOPHARMA, INC.

By:

 

 

Title:

 

 

Dated:

 

 

 

2